Exhibit 10.175

 

PREPARED BY AND

RECORDING REQUESTED

BY AND WHEN

RECORDED RETURN TO:

 

Gregory P.L. Pierce, Esq.

Katten Muchin Zavis Rosenman

525 W. Monroe St., Suite 1600

Chicago, IL 60661-3693

 

MORTGAGE, SECURITY AGREEMENT AND

 

FIXTURE FILING

 

by

 

WELLS REIT-CHICAGO CENTER OWNER, LLC,

a Delaware limited liability company

 

as Borrower

 

to

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation,

 

as Lender

 

April 20, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I GRANT OF SECURITY

   1      Section 1.01 REAL PROPERTY GRANT    1      Section 1.02 PERSONAL
PROPERTY GRANT    2      Section 1.03 CONDITIONS TO GRANT    3

ARTICLE II BORROWER COVENANTS

   3      Section 2.01 DUE AUTHORIZATION, EXECUTION, AND DELIVERY.    3     
Section 2.02 PERFORMANCE BY BORROWER    3      Section 2.03 WARRANTY OF TITLE.
   3      Section 2.04 TAXES, LIENS AND OTHER CHARGES.    4      Section 2.05
ESCROW DEPOSITS.    4      Section 2.06 CARE AND USE OF THE PROPERTY.    5     
Section 2.07 COLLATERAL SECURITY INSTRUMENTS    6      Section 2.08 SUITS AND
OTHER ACTS TO PROTECT THE PROPERTY.    6      Section 2.09 LIENS AND
ENCUMBRANCES    7      Section 2.10 SINGLE PURPOSE ENTITY    7

ARTICLE III INSURANCE

   7      Section 3.01 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.    7
     Section 3.02 ADJUSTMENT OF CLAIMS    10      Section 3.03 ASSIGNMENT TO
LENDER    10

ARTICLE IV BOOKS, RECORDS AND ACCOUNTS

   10      Section 4.01 BOOKS AND RECORDS    10      Section 4.02 PROPERTY
REPORTS    11      Section 4.03 ADDITIONAL MATTERS.    11

ARTICLE V LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

   11      Section 5.01 BORROWER’S REPRESENTATIONS AND WARRANTIES.    11     
Section 5.02 ASSIGNMENT OF LEASES    11      Section 5.03 PERFORMANCE OF
OBLIGATIONS.    12      Section 5.04 SUBORDINATE LEASES    12      Section 5.05
LEASING COMMISSIONS    12      Section 5.06 PROPERTY MANAGER    12

ARTICLE VI ENVIRONMENTAL HAZARDS

   13      Section 6.01 REPRESENTATIONS AND WARRANTIES    13      Section 6.02
REMEDIAL WORK    13      Section 6.03 ENVIRONMENTAL SITE ASSESSMENT    13     
Section 6.04 UNSECURED OBLIGATIONS    13      Section 6.05 HAZARDOUS MATERIALS.
   14      Section 6.06 REQUIREMENTS OF ENVIRONMENTAL LAWS    14      Section
6.07 COVENANTS    15

 

i



--------------------------------------------------------------------------------

ARTICLE VII CASUALTY, CONDEMNATION AND RESTORATION

   15      Section 7.01 BORROWER’S REPRESENTATIONS.    15      Section 7.02
RESTORATION.    15      Section 7.03 CONDEMNATION.    16      Section 7.04
REQUIREMENTS FOR RESTORATION    17

ARTICLE VIII REPRESENTATIONS OF BORROWER

   18      Section 8.01 ERISA    18      Section 8.02 NON-RELATIONSHIP    18  
   Section 8.03 NO ADVERSE CHANGE.    19

ARTICLE IX EXCULPATION AND LIABILITY

   19      Section 9.01 LIABILITY OF BORROWER.    19

ARTICLE X CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY

   20      Section 10.01 CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND
COMPOSITION.    20      Section 10.02 PROHIBITION ON SUBORDINATE FINANCING    21
     Section 10.03 RESTRICTIONS ON ADDITIONAL OBLIGATIONS    21      Section
10.04 STATEMENTS REGARDING OWNERSHIP    22

ARTICLE XI DEFAULTS AND REMEDIES

   22      Section 11.01 EVENTS OF DEFAULT    22      Section 11.02 REMEDIES
UPON DEFAULT    23      Section 11.03 APPLICATION OF PROCEEDS OF SALE    23     
Section 11.04 [INTENTIONALLY DELETED.]    23      Section 11.05 LENDER’S RIGHT
TO PERFORM BORROWER’S OBLIGATIONS    23      Section 11.06 LENDER REIMBURSEMENT
   23      Section 11.07 FEES AND EXPENSES    24      Section 11.08 WAIVER OF
CONSEQUENTIAL DAMAGES    24

ARTICLE XII BORROWER AGREEMENTS AND FURTHER ASSURANCES

   24      Section 12.01 PARTICIPATION AND SALE OF LOAN.    24      Section
12.02 REPLACEMENT OF NOTE    24      Section 12.03 BORROWER’S ESTOPPEL    25  
   Section 12.04 FURTHER ASSURANCES    25      Section 12.05 SUBROGATION    25

ARTICLE XIII SECURITY AGREEMENT

   25      Section 13.01 SECURITY AGREEMENT.    25      Section 13.02
REPRESENTATIONS AND WARRANTIES.    26      Section 13.03 CHARACTERIZATION OF
PROPERTY    26      Section 13.04 PROTECTION AGAINST PURCHASE MONEY SECURITY
INTERESTS    26

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV MISCELLANEOUS COVENANTS

   27      Section 14.01 NO WAIVER    27      Section 14.02 NOTICES    27     
Section 14.03 HEIRS AND ASSIGNS; TERMINOLOGY.    27      Section 14.04
SEVERABILITY    27      Section 14.05 APPLICABLE LAW    27      Section 14.06
CAPTIONS    27      Section 14.07 TIME OF THE ESSENCE    27      Section 14.08
NO MERGER    27      Section 14.09 NO MODIFICATIONS    28

ARTICLE XV NON-UNIFORM COVENANTS

   28      Section 15.01 USE OF PROCEEDS    28      Section 15.02 LIMITATION ON
SECURED INDEBTEDNESS    28      Section 15.03 WAIVER OF HOMESTEAD AND REDEMPTION
   28      Section 15.04 WAIVER OF JURY TRIAL    28      Section 15.05
SECURITIES LAWS    28

 

iii



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

DEFINED TERMS

 

Execution Date: April 20, 2004

 

Note: The promissory note dated as of the Execution Date made by Borrower to the
order of Lender in the principal amount of Two Hundred Million and No/100
Dollars ($200,000,000.00)

 

Lender & Address:

        Metropolitan Life Insurance Company     10 Park Avenue     Morristown,
New Jersey 07962    

Attention: SeniorVice-President

   

       RealEstate Investments

    and     Metropolitan Life Insurance Company     2021 Spring Road, Suite 100
    Oak Brook, IL 60523    

Attention: Officer in Charge

 

Borrower & Address:

Wells REIT – Chicago Center Owner, LLC,

a Delaware limited liability company

6200 The Corners Parkway, Suite 250

Norcross, Georgia 30092

Attn: Finance Department

 

and

 

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attn: Steven D. Collier

 

Liable Parties & Address:

 

None

 

County and State in which the Property is located: Cook County, State of
Illinois

 

Use: One 83-story, 2,701,354 square foot office building with 620 underground
parking spaces

 

Insurance:

 

Full Replacement Cost $700,000,000 including Personal Property and Boiler and
Machinery.

Business Income sufficient to cover one (1) year’s Business Income as provided
in Section 3.01(a)(2) hereof.

Commercial General Liability Required Liability Limits $25,000,000.00

 

-1-



--------------------------------------------------------------------------------

Address for Insurance Notification:

 

Metropolitan Life Insurance Company and/or its successors and assigns

One MetLife Plaza

27-01 Queens Plaza North

Long Island City, New York 11101

 

Attn.: Risk Management Unit, Area: 7C

 

Loan Documents: The Note, this Mortgage and any other documents related to the
Note and/or Mortgage and all renewals, amendments, modifications, restatements
and extensions of these documents. Indemnity Agreement: Unsecured Indemnity
Agreement dated as of the Execution Date and executed by Borrower in favor of
Lender. The Indemnity Agreement is not a Loan Document and shall not apply to
events arising solely after foreclosure.

 

-2-



--------------------------------------------------------------------------------

This MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is
entered into as of the Execution Date by Borrower, to and for the benefit of
Lender with reference to the following Recitals:

 

RECITALS

 

A. This Mortgage secures: (1) the payment of the indebtedness evidenced by the
Note with interest at the rate set forth in the Note, together with all
renewals, modifications, consolidations and extensions of the Note, all
additional advances or fundings made by Lender, and any other amounts required
to be paid by Borrower under any of the Loan Documents, (collectively, the
“Secured Indebtedness”, and sometimes referred to as the “Loan”) and (2) the
full performance by Borrower of all of the terms, covenants and obligations set
forth in any of the Loan Documents.

 

B. Borrower makes the following covenants and agreements for the benefit of
Lender or any party designated by Lender, including any prospective purchaser of
the Loan Documents or participant in the Loan, and their respective officers,
employees, agents, attorneys, representatives and contractors (all of which are
collectively referred to as “Lender”).

 

NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
agrees as follows:

 

ARTICLE I

GRANT OF SECURITY

 

Section 1.01 REAL PROPERTY GRANT. Borrower irrevocably mortgages, sells,
transfers, grants, conveys, assigns and warrants to Lender, all of Borrower’s
present and future estate, right, title and interest in and to the following
which are collectively referred to as the “Real Property”:

 

(1) that certain real property located in the County and State which is more
particularly described in Exhibit A attached to this Mortgage or any portion of
the real property; all easements, rights-of-way, gaps, strips and gores of land;
streets and alleys; sewers and water rights; privileges, licenses, tenements,
and appurtenances appertaining to the real property, and the reversion(s),
remainder(s), and claims of Borrower with respect to these items, and the
benefits of any existing or future conditions, covenants and restrictions
affecting the real property (collectively, the “Land”);

 

(2) all things now or hereafter affixed to or placed on the Land, including all
buildings, structures and improvements, all fixtures and all machinery,
elevators, boilers, building service equipment (including, without limitation,
all equipment for the generation or distribution of air, water, heat,
electricity, light, fuel or for ventilating or air conditioning purposes or for
sanitary or drainage purposes or for the removal of dust, refuse or garbage),
partitions, appliances, furniture, furnishings, building materials, supplies,
computers and software, window coverings and floor coverings, lobby furnishings,
and other property now or in the future attached, or installed in the
improvements and all replacements, repairs, additions, or substitutions to these
items (collectively, the “Improvements”);

 

(3) all present and future income, rents, revenue, profits, proceeds, accounts
receivable and other benefits from the Land and/or Improvements and all deposits
made with respect to the Land and/or Improvements, including, but not limited
to, any security given to utility companies by Borrower, any advance payment of
real estate taxes or assessments, or insurance premiums made by Borrower and all
claims or demands relating to such deposits and other security, including claims
for refunds of tax

 

1



--------------------------------------------------------------------------------

payments or assessments, and all insurance proceeds payable to Borrower in
connection with the Land and/or Improvements whether or not such insurance
coverage is specifically required under the terms of this Mortgage (“Insurance
Proceeds”) (all of the items set forth in this paragraph are referred to
collectively as “Rents and Profits”);

 

(4) all damages, payments and revenue of every kind that Borrower may be
entitled to receive, from any person owning or acquiring a right to the oil, gas
or mineral rights and reservations of the Land;

 

(5) all proceeds and claims arising on account of any damage to, or Condemnation
(as hereinafter defined) of any part of the Land and/or Improvements, and all
causes of action and recoveries for any diminution in the value of the Land
and/or Improvements;

 

(6) all licenses, contracts, management agreements, guaranties, warranties,
franchise agreements, permits, or certificates relating to the ownership, use,
operation or maintenance of the Land and/or Improvements; and

 

(7) all names by which the Land and/or Improvements may be operated or known,
and all rights to carry on business under those names, and all trademarks, trade
names and goodwill relating to the Land and/or Improvements.

 

TO HAVE AND TO HOLD the Real Property, unto Lender, its successors and assigns,
its successors and assigns, forever subject to the terms, covenants and
conditions of this Mortgage.

 

Section 1.02 PERSONAL PROPERTY GRANT. Borrower irrevocably sells, transfers,
grants, conveys, assigns and warrants to Lender, its successors and assigns, a
security interest in Borrower’s interest, if any, in the following personal
property which is collectively referred to as “Personal Property”:

 

(1) any portion of the Real Property which may be personal property, and all
other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property;

 

(2) all rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Borrower
in common with others and all documents of membership in any owner’s association
or similar group;

 

(3) all plans and specifications prepared for construction of the Improvements;
and all contracts and agreements of Borrower relating to the plans and
specifications or to the construction of the Improvements;

 

(4) all equipment, machinery, fixtures, goods, accounts, general intangibles,
documents, instruments and chattel paper used in connection with or relating to
the Property, and all substitutions, replacements of, and additions to any of
the these items;

 

(5) all sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale; and

 

(6) all proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, condemnation awards
or otherwise).

 

-2-



--------------------------------------------------------------------------------

All of the Real Property and the Personal Property are collectively referred to
as the “Property.”

 

Section 1.03 CONDITIONS TO GRANT. If Borrower shall pay to Lender the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Borrower shall perform and observe each of the terms, covenants and
agreements set forth in the Loan Documents, then this Mortgage and all the
rights granted by this Mortgage shall be released by Lender in accordance with
the laws of the State.

 

ARTICLE II

BORROWER COVENANTS

 

Section 2.01 DUE AUTHORIZATION, EXECUTION, AND DELIVERY.

 

(a) Borrower represents and warrants that the execution of the Loan Documents
and the Unsecured Indemnity Agreement have been duly authorized and there is no
provision in the organizational documents of Borrower requiring further consent
for such action by any other entity or person.

 

(b) Borrower represents and warrants that it is duly organized, validly existing
and is in good standing under the laws of the state of its formation and in the
State, that it has all necessary licenses, authorizations, registrations,
permits and/or approvals to own its properties and to carry on its business as
presently conducted.

 

(c) Borrower represents and warrants that the execution, delivery and
performance of the Loan Documents will not result in Borrower’s being in default
under any provision of its organizational documents or of any mortgage, lease,
credit or other agreement to which it is a party or which affects it or the
Property.

 

(d) Borrower represents and warrants that the Loan Documents and the Unsecured
Indemnity Agreement have been duly authorized, executed and delivered by
Borrower and constitute valid and binding obligations of Borrower which are
enforceable in accordance with their terms.

 

Section 2.02 PERFORMANCE BY BORROWER. Borrower shall pay the Secured
Indebtedness to Lender and shall keep and perform each and every other
obligation, covenant and agreement of the Loan Documents.

 

Section 2.03 WARRANTY OF TITLE.

 

(a) Borrower warrants that it holds marketable and indefeasible fee simple
absolute title to the Real Property, and that it has the right and is lawfully
authorized to sell, convey or encumber the Property subject only to those
property specific exceptions to title recorded in the real estate records of the
County and contained in Schedule B of the title insurance policy or policies
which have been approved by Lender (the “Permitted Exceptions”). The Property is
free from all due and unpaid taxes, assessments and mechanics’ and materialmen’s
liens.

 

(b) Borrower further covenants to warrant and forever defend Lender from and
against all persons claiming any interest in the Property other than the
Permitted Exceptions.

 

-3-



--------------------------------------------------------------------------------

Section 2.04 TAXES, LIENS AND OTHER CHARGES.

 

(a) Unless otherwise paid to Lender as provided in Section 2.05, Borrower shall
pay all real estate and other taxes, assessments, water and sewer charges, vault
and other license or permit fees, liens, fines, penalties, interest, and other
similar public and private claims which may be payable, assessed, levied,
imposed upon or become a lien on or against any portion of the Property (all of
the foregoing items are collectively referred to as the “Imposition(s)”). The
Impositions shall be paid not later than thirty (30) days prior to the dates on
which the particular Imposition would become delinquent, unless Borrower has
paid deposits for such amounts to Lender, and Borrower shall produce to Lender
receipts of the imposing authority, or other evidence reasonably satisfactory to
Lender, evidencing the payment of the Imposition in full. If Borrower elects by
appropriate legal action to contest any Imposition, Borrower shall first deposit
cash or a letter of credit in form and substance reasonably acceptable to Lender
with Lender as a reserve in an amount which Lender determines is sufficient to
pay the Imposition plus all fines, interest, penalties and costs which may
become due pending the determination of the contest. If Borrower deposits this
sum with Lender, Borrower shall not be required to pay the Imposition provided
that the contest operates to prevent enforcement or collection of the
Imposition, or the sale or forfeiture of, the Property, and is prosecuted with
due diligence and continuity. Upon termination of any proceeding or contest,
Borrower shall pay the amount of the Imposition as finally determined in the
proceeding or contest. Provided that there is not then an Event of Default (as
defined in Section 11.01), any monies which have been deposited with Lender
pursuant to this Section shall be applied toward such payment and the excess, if
any, and any letter of credit shall be returned to Borrower.

 

(b) In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Lender, at Lender’s option, the Secured
Indebtedness shall upon sixty (60) days’ written notice to Borrower become due
and payable. Notwithstanding the preceding sentence, the Lender’s election to
accelerate the Loan shall not be effective if (1) Borrower is permitted by law
(including, without limitation, applicable interest rate laws) to, and actually
does, pay the Imposition or the increased portion of the Imposition and (2)
Borrower agrees in writing to pay or reimburse Lender in accordance with Section
11.06 for the payment of any such Imposition which becomes payable at any time
when the Loan is outstanding.

 

Section 2.05 ESCROW DEPOSITS.

 

(a) Without limiting the effect of Section 2.04 and Section 3.01 and subject to
Sections 2.05(b) and 2.05(c) below, Borrower shall pay to Lender monthly, on the
same date the monthly installment is payable under the Note, an amount equal to
1/12th of the amounts Lender reasonably estimates are necessary to pay, on an
annualized basis, (1) all Impositions and (2) the premiums for the insurance
policies required under this Mortgage (collectively, the “Premiums”) until such
time as Borrower has deposited an amount equal to the annual charges for these
items, and on demand, from time to time, shall pay to Lender any additional
amounts necessary to pay the Premiums and Impositions. Borrower will furnish to
Lender bills for Impositions and Premiums thirty (30) days before Impositions
become delinquent and such Premiums become due for payment. No amounts paid as
Impositions or Premiums shall be deemed to be trust funds and these funds may be
commingled with the general funds of Lender without any requirement to pay
interest to Borrower on account of these funds. If an Event of Default occurs,
Lender shall have the right, at its election, to apply any amounts held under
this Section 2.05 in reduction of the Secured Indebtedness, or in payment of the
Premiums or Impositions for which the amounts were deposited.

 

-4-



--------------------------------------------------------------------------------

(b) Lender agrees not to require deposits for Premiums, unless and until (i)
there is an Event of Default under the Loan Documents or the Indemnity
Agreement; (ii) Borrower no longer owns the Property; (iii) there has been a
change in the Borrower or in the general partners, stockholders or members of
Borrower or in the constituent general partners or controlling shareholders or
controlling members of any of the entities comprising Borrower not otherwise
permitted by the Loan Documents; or (iv) at any time Borrower fails to furnish
Lender, not later than thirty (30) days before the dates on which any Premiums
would become delinquent, receipts for the payment of such insurance premiums or
appropriate proof of issuance of a new policy which continues in force the
insurance coverage of the expiring policy. In the event any of these events
occur, Lender reserves the right to require Premiums deposits at any time in its
absolute discretion notwithstanding the fact that the default may be cured, or
that the transfer or change must be approved by Lender.

 

(c) Lender agrees not to require deposits for Impositions, unless and until (i)
there is an Event of Default under the Loan Documents or the Indemnity
Agreement; (ii) Borrower no longer owns the Property; or (iii) there has been a
change in the Borrower or in the general partners, stockholders or members of
Borrower or in the constituent general partners or controlling shareholders or
controlling members of any of the entities comprising Borrower not otherwise
permitted by the Loan Documents. In the event any of these events occur, Lender
reserves the right to require such Impositions deposits at any time in its
absolute discretion notwithstanding the fact that the default may be cured, or
that the transfer or change be approved by Lender.

 

Section 2.06 CARE AND USE OF THE PROPERTY.

 

(a) Borrower’s represents and warrants to Lender as follows:

 

(i) All authorizations, licenses, including without limitation liquor licenses,
if any, and operating permits required to allow the Improvements to be operated
for the Use have been obtained, paid for and are in full force and effect.

 

(ii) The Improvements and their Use comply with (and no notices of violation
have been received in connection with) all Requirements (as defined in this
Section) and Borrower shall at all times comply with all present or future
Requirements affecting or relating to the Property and/or the Use. Borrower
shall furnish Lender, on request, proof of compliance with the Requirements.
Borrower shall not use or permit the use of the Property, or any part thereof,
for any illegal purpose. “Requirements” shall mean all laws, ordinances, orders,
covenants, conditions and restrictions and other requirements relating to land
and building design and construction, use and maintenance, that may now or
hereafter pertain to or affect the Property or any part of the Property or the
Use, including, without limitation, planning, zoning, subdivision,
environmental, air quality, flood hazard, fire safety, handicapped facilities,
building, health, fire, traffic, safety, wetlands, coastal and other
governmental or regulatory rules, laws, ordinances, statutes, codes and
requirements applicable to the Property, including permits, licenses and/or
certificates that may be necessary from time to time to comply with any of the
these requirements.

 

(iii) Borrower has complied with all requirements of all instruments and
agreements affecting the Property, whether or not of record, including without
limitation all covenants and agreements by and between Borrower and any
governmental or regulatory agency pertaining to the development, use or
operation of the Property. Borrower, at its sole cost and expense, shall keep
the Property in good order, condition, and repair, and make all necessary
structural and non-structural, ordinary and extraordinary repairs to the
Property and the Improvements.

 

-5-



--------------------------------------------------------------------------------

(iv) Borrower shall abstain from, and not permit, the commission of waste to the
Property and shall not remove or alter in any substantial manner, the structure
or character of any Improvements without the prior written consent of Lender.

 

(v) The zoning approval for the Property is not dependent upon the ownership or
use of any property which is not encumbered by this Mortgage.

 

(b) Lender shall have the right, at any time and from time to time during normal
business hours, and upon reasonable prior notice, to enter the Property in order
to ascertain Borrower’s compliance with the Loan Documents, to examine the
condition of the Property, to perform an appraisal, to undertake surveying or
engineering work, and to inspect premises occupied by tenants, subject to the
rights of such tenants. Borrower shall cooperate with Lender performing these
inspections. A representative of Borrower may accompany Lender’s representative
on all such inspections. So long as no Event of Default occurs, Lender shall be
limited to two (2) inspections per year under this Section 2.06(b); provided,
however, to the extent Lender, in its reasonable discretion, has reason to
believe that Borrower is not in compliance with this Section 2.06, such
limitation shall not apply.

 

(c) Borrower shall use, or cause to be used, the Property continuously for the
Use. Borrower shall not use, or permit the use of, the Property for any other
use without the prior written consent of Lender. Borrower shall not file or
record a declaration of condominium, master mortgage or mortgage or any other
similar document evidencing the imposition of a so-called “condominium regime”
whether superior or subordinate to this mortgage and Borrower shall not permit
any part of the Property to be converted to, or operated as, a “cooperative
apartment house” (or “cooperative” form of ownership) whereby the tenants or
occupants participate in the ownership, management or control of any part of the
Property.

 

(d) Without the prior written consent of Lender, Borrower shall not (i) initiate
or acquiesce in a change in the zoning classification of and/or restrictive
covenants affecting the Property or seek any variance under existing zoning
ordinances, (ii) use or permit the use of the Property in a manner which may
result in the Use becoming a non-conforming use under applicable zoning
ordinances, (iii) subject the Property to restrictive covenants.

 

Section 2.07 COLLATERAL SECURITY INSTRUMENTS. Borrower covenants and agrees that
if Lender at any time holds additional security for any obligations secured by
this Mortgage, it may enforce its rights and remedies with respect to the
security, at its option, either before, concurrently or after a sale of the
Property is made pursuant to the terms of this Mortgage. Lender may apply the
proceeds of the additional security to the Secured Indebtedness without
affecting or waiving any right to any other security, including the security
under this Mortgage, and without waiving any breach or default of Borrower under
this Mortgage or any other Loan Document.

 

Section 2.08 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

 

(a) Borrower shall promptly upon receipt notify Lender of the commencement, or
receipt of notice, of any and all actions or proceedings or other material
matter or claim affecting the Property and/or the interest of Lender under the
Loan Documents (collectively, “Actions”). Borrower shall appear in and defend
any Actions.

 

(b) Lender shall have the right, at the cost and expense of Borrower, to
institute, maintain and participate in Actions and take such other action, as it
may deem appropriate in the good faith exercise of

 

-6-



--------------------------------------------------------------------------------

its discretion to preserve or protect the Property and/or the interest of Lender
under the Loan Documents. Any money paid by Lender under this Section shall be
reimbursed to Lender in accordance with Section 11.06 hereof.

 

Section 2.09 LIENS AND ENCUMBRANCES. Without the prior written consent of
Lender, to be exercised in Lender’s sole and absolute discretion, other than the
Permitted Exceptions, Borrower shall not create, place or allow to remain any
lien or encumbrance on the Property, including deeds of trust, mortgages,
security interests, conditional sales, mechanic liens, tax liens or assessment
liens regardless of whether or not they are subordinate to the lien created by
this Mortgage (collectively, “Liens and Encumbrances”). If any Liens and
Encumbrances are recorded against the Property or any part of the Property,
Borrower shall obtain a discharge and release of any Liens and Encumbrances
within thirty (30) days after receipt of notice of their existence. In lieu of
discharge and release, Borrower may post a bond or title indemnity or other
security reasonably acceptable to Lender.

 

Section 2.10 SINGLE PURPOSE ENTITY. Borrower represents and warrants that
Borrower is and shall continue to be a single purpose entity and its
organizational documents do and shall continue to provide that Borrower shall
not: (i) engage in business other than owning and operating the Property; (ii)
acquire or own a material asset other than the Property and incidental personal
property; (iii) maintain assets in a way difficult to segregate and identify or
commingle its assets with the assets of any other person or entity; (iv) fail to
hold itself out to the public as a legal entity separate from any other; (v)
fail to conduct business solely in its name or fail to maintain records,
accounts or bank accounts separate from any other person or entity; (vi) file or
consent to a petition pursuant to applicable bankruptcy, insolvency, liquidation
or reorganization statutes, or make an assignment for benefit of creditors
without unanimous consent of its partners or members, as applicable; (vii) incur
additional indebtedness except for trade payables in the ordinary course of
business of owning and operating the Property, provided that such indebtedness
is paid within 90 days of when incurred; (viii) dissolve, liquidate,
consolidate, merge or sell all or substantially all of its assets; or (ix)
modify, amend or revise its organizational documents.

 

ARTICLE III

INSURANCE

 

Section 3.01 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.

 

(a) During the term of this Mortgage, Borrower at its sole cost and expense must
provide insurance policies and certificates of insurance satisfactory to Lender
as to amounts, types of coverage and the companies underwriting these coverages.
In no event will such policies be terminated, unless simultaneously replaced
with other acceptable insurance, or otherwise allowed to lapse. Borrower shall
be responsible for its own deductibles. Borrower shall also pay for any
insurance, or any increase of policy limits, not described in the Mortgage which
Borrower requires for its own protection or for compliance with government
statutes. Borrower’s insurance shall be primary and without contribution from
any insurance procured by Lender.

 

Policies of insurance shall be delivered to Lender in accordance with the
following requirements: All Risk Property insurance on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction endorsements, in each
case (i) in an amount equal to 100% of the “Full Replacement Cost” of the
Improvements and Personal Property, which for purposes of this Article III shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation and with a
Replacement Cost Endorsement; (ii) containing an agreed amount endorsement with
respect to the

 

-7-



--------------------------------------------------------------------------------

Improvements and Personal Property waiving all co-insurance provisions; (iii)
providing for no deductible in excess of $250,000; and (iv) containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall constitute non-conforming
structures or uses. The Full Replacement Cost shall be determined from time to
time by an appraiser or contractor designated and paid by Borrower and approved
by Lender or by an engineer or appraiser in the regular employ of the insurer.

 

(1) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (i) to be on the so-called “occurrence” form with a
combined single limit of not less than the amount set forth in the Defined
Terms; (ii) to continue at not less than this limit until required to be changed
by Lender in writing by reason of changed economic conditions making such
protection inadequate; and (iii) to cover at least the following hazards: (a)
premises and operations; (b) products and completed operations on an “if any”
basis; (c) independent contractors; (d) blanket contractual liability for all
written and oral contracts; and (e) contractual liability covering the
indemnities contained in this Mortgage to the extent available.

 

(2) Business Income insurance in an amount sufficient to prevent Borrower from
becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover one (1) year’s “Business Income” (as hereinafter defined).
The amount shown in the Defined Terms is the current estimate of one year’s
“Business Income”. “Business Income” shall mean the sum of (i) the total
anticipated gross income from occupancy of the Property, (ii) the amount of all
charges (such as, but not limited to, operating expenses, insurance premiums and
taxes) which are the obligation of tenants or occupants to Borrower, (iii) the
fair market rental value of any portion of the Property which is occupied by
Borrower, and (iv) any other amounts payable to Borrower or to any affiliate of
Borrower, excluding any leasing commissions that may be payable to any affiliate
of Borrower, pursuant to leases.

 

(3) If Lender determines at any time that any part of the Property is located in
an area identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map
issued by the Federal Emergency Management Agency as having special flood
hazards and flood insurance has been made available, Borrower will maintain a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration with a generally acceptable insurance carrier,
in an amount not less than the lesser of (i) the outstanding principal balance
of the Loan or (ii) the maximum amount of insurance which is available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as amended.

 

(4) During the period of any construction or renovation or alteration of the
Improvements, a so-called “Builder’s All Risk” insurance policy in non-reporting
form for any Improvements under construction, renovation or alteration
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount approved by Lender including an Occupancy
endorsement and Worker’s Compensation Insurance covering all persons engaged in
the construction, renovation or alteration in an amount at least equal to the
minimum required by statutory limits of the State.

 

(5) Workers’ Compensation insurance, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000
per accident and per disease per employee, and $1,000,000 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations (if applicable).

 

-8-



--------------------------------------------------------------------------------

(6) Boiler & Machinery insurance covering the major components of the central
heating, air conditioning and ventilating systems, boilers, other pressure
vessels, high pressure piping and machinery, elevators and escalators, if any,
and other similar equipment installed in the Improvements, in an amount equal to
one hundred percent (100%) of the full replacement cost of all equipment
installed in, on or at the Improvements. These policies shall insure against
physical damage to and loss of occupancy and use of the Improvements arising out
of an accident or breakdown.

 

(7) Insurance, on such forms of insurance policies as reasonably required by
Lender, from and against all losses, damages, costs, expenses, claims and
liabilities related to or arising from acts of terrorism, of such types, in such
amounts, with such deductibles, and issued by such companies as may be required
by Lender.

 

(8) Such other insurance as may from time to time be reasonably required by
Lender against other insurable hazards, including, but not limited to,
vandalism, sinkhole and mine subsidence.

 

(b) Lender’s interest must be clearly stated by endorsement in the insurance
policies described in this Section 3.01 as follows:

 

(1) The policies of insurance referenced in Subsections (a)(1), (a)(3), (a)(4),
(a)(5) and (a)(7) of this Section 3.01 shall identify Lender under the New York
Standard Mortgagee Clause (non-contributory) endorsement or similar form of
endorsement should said endorsement become unavailable.

 

(2) The insurance policy referenced in Section 3.01 (a)(2) shall name Lender as
an additional insured.

 

(3) All of the policies referred to in Section 3.01 shall provide for at least
thirty (30) days’ written notice to Lender in the event of policy cancellation
and/or material change.

 

(c) All the insurance companies must be authorized to do business in New York
State and the State and be approved by Lender. The insurance companies must have
a general policy rating of A or better and a financial class of X or better by
A.M. Best Company, Inc. and a claims paying ability of BBB or better according
to Standard & Poors. If there are any Securities (as defined in Section 12.01)
issued with respect to this Loan which have been assigned a rating by a credit
rating agency approved by Lender (a “Rating Agency”), the insurance company
shall have a claims paying ability rating by such Rating Agency equal to or
greater than the rating of the highest class of the Securities. Borrower shall
deliver evidence satisfactory to Lender of payment of premiums due under the
insurance policies.

 

(d) Certified copies of the policies, and any endorsements, shall be made
available for inspection by Lender upon request. If any policy is canceled
before the Loan is satisfied, and Borrower fails to immediately procure
replacement insurance, Lender reserves the right but shall not have the
obligation immediately to procure replacement insurance at Borrower’s cost.

 

(e) Borrower shall be required during the term of the Loan to continue to
provide Lender with original renewal policies or replacements of the insurance
policies referenced in Section 3.01 (a). Lender may accept Certificates of
Insurance evidencing insurance policies referenced in Subsections (a)(2),
(a)(4), and (a)(6) of this Section 3.01 instead of requiring the actual
policies. Lender shall be provided with renewal Certificates of Insurance, or
Binders, not less than fifteen (15) days prior to each expiration. The failure
of Borrower to maintain the insurance required under this Article III shall not
constitute a waiver of Borrower’s obligation to fulfill these requirements.

 

-9-



--------------------------------------------------------------------------------

(f) All binders, policies, endorsements, certificates, and cancellation notices
are to be sent to the Lender’s Address for Insurance Notification as set forth
in the Defined Terms until changed by notice from Lender.

 

Section 3.02 ADJUSTMENT OF CLAIMS. Borrower hereby authorizes and empowers
Lender to settle, adjust or compromise any claims exceeding $1,000,000.00 for
damage to, or loss or destruction of, all or a portion of the Property,
regardless of whether there are Insurance Proceeds available or whether any such
Insurance Proceeds are sufficient in amount to fully compensate for such damage,
loss or destruction.

 

Section 3.03 ASSIGNMENT TO LENDER. In the event of the foreclosure of this
Mortgage or other transfer of the title to the Property in extinguishment of the
Secured Indebtedness, all right, title and interest of Borrower in and to any
insurance policy, or premiums or payments in satisfaction of claims or any other
rights under these insurance policies and any other insurance policies covering
the Property shall pass to the transferee of the Property.

 

ARTICLE IV

BOOKS, RECORDS AND ACCOUNTS

 

Section 4.01 BOOKS AND RECORDS. Borrower shall keep adequate books and records
of account in accordance with generally accepted accounting principles (“GAAP”),
or in accordance with other methods acceptable to Lender in its sole discretion,
consistently applied and furnish to Lender:

 

(a) quarterly certified rent rolls signed and dated by Borrower, detailing the
names of all tenants of the Improvements and specifically identifying any new
tenants, the portion of Improvements occupied by each tenant, the base rent and
any other charges payable under each Lease (as defined in Section 5.02) and the
term of each Lease, including the expiration date, and any other information as
is reasonably required by Lender, within thirty (30) days after the end of each
fiscal quarter;

 

(b) a quarterly operating statement of the Property and year to date operating
statements detailing the total revenues received, total expenses incurred, total
cost of all capital improvements, total debt service and total cash flow, to be
prepared and certified by Borrower in the form required by Lender, and if
available, any quarterly operating statement prepared by an independent
certified public accountant, within thirty to sixty (30-60) days after the close
of each fiscal quarter of Borrower;

 

(c) an annual balance sheet and profit and loss statement of Borrower in the
form required by Lender, prepared and certified by Borrower, as the case may be,
or if required by Lender, audited financial statements for Borrower and any
Liable Parties prepared by an independent certified public accountant acceptable
to Lender within ninety (90) days after the close of each fiscal year of
Borrower and the Liable Parties, as the case may be; and

 

(d) an annual operating budget presented on a monthly basis consistent with the
annual operating statement described above for the Property including cash flow
projections for the upcoming year and all proposed capital replacements and
improvements at least fifteen (15) days prior to the start of each calendar
year.

 

-10-



--------------------------------------------------------------------------------

Section 4.02 PROPERTY REPORTS. Upon request from Lender or its representatives
and designees, Borrower shall furnish in a timely manner to Lender:

 

(a) a property management report for the Property, showing leasing activity and
inquiries received from tenants or prospective tenants and deposits received
from tenants and any other information requested by Lender, in reasonable detail
and certified by Borrower (or an officer, general partner, member or principal
of Borrower if Borrower is not an individual) under penalty of perjury to be
true and complete, but no more frequently than quarterly; and

 

(b) an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

 

Section 4.03 ADDITIONAL MATTERS.

 

(a) Borrower shall furnish Lender with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Lender in form and substance reasonably
satisfactory to Lender.

 

(b) Borrower shall furnish Lender and its agents convenient facilities for the
examination and audit of any such books and records.

 

ARTICLE V

LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

 

Section 5.01 BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Lender as follows:

 

(a) There are no leases or occupancy agreements affecting the Property except
those leases and amendments listed on Exhibit B to the Assignment of Leases, and
Borrower has delivered to Lender true, correct and complete copies of all
leases, including amendments (collectively, “Existing Leases”) and all
guaranties and amendments of guaranties given in connection with the Existing
Leases (the “Guaranties”).

 

(b) Except as may be disclosed in an tenant estoppel provided to Lender,
Borrower has received no notice of any defaults by Borrower under the Existing
Leases and Guaranties and, to the best knowledge of Borrower, there are no
defaults by any tenants under the Existing Leases or any guarantors under the
Guaranties. The Existing Leases and the Guaranties are in full force and effect.

 

(c) To the best knowledge of Borrower, none of the tenants now occupying 10% or
more of the Property or having a current lease affecting 10% or more of the
Property (the leases for such 10% tenants and such 10% leases, collectively, the
“Material Leases”) is the subject of any bankruptcy, reorganization or
insolvency proceeding or any other debtor-creditor proceeding.

 

Section 5.02 ASSIGNMENT OF LEASES. In order to further secure payment of the
Secured Indebtedness and the performance of Borrower’s obligations under the
Loan Documents, Borrower absolutely, presently and unconditionally grants,
assigns and transfers to Lender all of Borrower’s right, title, interest and
estate in, to and under (i) all of the Existing Leases and Guaranties affecting
the Property and (ii) all of the future leases and guaranties and (iii) the
Rents and Profits. Borrower acknowledges that it

 

-11-



--------------------------------------------------------------------------------

is permitted to collect the Rents and Profits pursuant to a revocable license
unless and until an Event of Default occurs. The Existing Leases and Guaranties
and all future leases, lease amendments and guaranties are collectively referred
to as the “Leases”.

 

Section 5.03 PERFORMANCE OF OBLIGATIONS.

 

(a) Borrower shall perform all material obligations under any and all Leases. If
any of the acts described in this Section which are prohibited or require the
consent of Lender are done without the written consent of Lender, at the option
of Lender, they shall be of no force or effect and shall constitute a default
under this Mortgage.

 

(b) Borrower agrees to furnish Lender executed copies of all future Leases for
30,000 square feet or more. Borrower agrees to furnish to Lender executed copies
of all futures Leases for less than 30,000 square feet upon written request.
Borrower shall not, without the express written consent of Lender, (i) enter
into or extend any Lease greater than 15,000 square feet of leaseable area
unless the Lease complies with the Leasing Guidelines. “Leasing Guidelines”
shall mean the guidelines approved in writing by Lender, from time to time, with
respect to the leasing of the Property, or (ii) cancel or terminate any Leases
except in the case of a default unless Borrower has entered into new Leases
which comply with the Leasing Guidelines covering all of the premises of the
Leases being terminated or surrendered, or (iii) modify or amend any Leases in
any material way or reduce the rent, unless thereafter the Leases comply with
the Leasing Guidelines or (iv) unless the tenants remain liable under the
Leases, or any assignee is of equal or superior creditworthiness, consent to an
assignment of the tenant’s interest or to a subletting of the demised premises
under any Lease, or (v) accept payment of advance rents or security deposits in
an amount in excess of one month’s rent or (vi) enter into any options to
purchase the Property. Lender shall be deemed to approve any Lease or action
requiring Lender consent hereunder if Lender has not responded to a written
request from Borrower within ten (10) business days.

 

Section 5.04 SUBORDINATE LEASES. From and after the date hereof, each Lease
shall be absolutely subordinate to the lien of this Mortgage and shall also
contain a provision, satisfactory to Lender, to the effect that in the event of
the judicial or non-judicial foreclosure of the Property, at the election of the
acquiring foreclosure purchaser, the particular Lease shall not be terminated
and the tenant shall attorn to the purchaser. If requested to do so, the tenant
shall agree to enter into a new Lease for the balance of the term upon the same
terms and conditions. If Lender requests, Borrower shall cause a tenant or
tenants to enter into subordination and attornment agreements or non-disturbance
agreements with Lender on forms which have been approved by Lender, subject to
reasonable modifications requested by tenants.

 

Section 5.05 LEASING COMMISSIONS. From and after the date hereof, Borrower
covenants and agrees that all contracts and agreements relating to the Property
requiring the payment of leasing commissions, management fees or other similar
compensation shall (i) provide that the obligation will not be enforceable
against Lender and (ii) be subordinate to the lien of this Mortgage. Lender will
be provided evidence of Borrower’s compliance with this Section upon request.

 

Section 5.06 PROPERTY MANAGER. Borrower covenants and agrees that any property
manager retained by Borrower to manage the Property (the “Property Manager”) may
be removed by Lender, in its sole discretion, upon an event of default under the
management agreement or upon commencement of any foreclosure of this Mortgage.
In such case, the replacement Property Manager shall be subject to Lender’s
approval which may be given or withheld in Lender’s reasonable discretion.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

ENVIRONMENTAL HAZARDS

 

Section 6.01 REPRESENTATIONS AND WARRANTIES. Except as may be otherwise
disclosed on the environmental reports shown on Exhibit B attached hereto and
made a part hereof, provided by Borrower to Lender, Borrower hereby represents,
warrants, covenants and agrees to and with Lender that (i) neither Borrower nor,
to the best of Borrower’s knowledge, after due inquiry, any tenant, subtenant or
occupant of the Property, has at any time placed, suffered or permitted the
presence of any Hazardous Materials (as defined in Section 6.05) at, on, under,
within or about the Property in violation of the Requirements of Environmental
Laws (as defined in Section 6.06), except as expressly approved by Lender in
writing and (ii) all operations or activities upon the Property, and any use or
occupancy of the Property by Borrower are presently and shall in the future be
in compliance with all Requirements of Environmental Laws.

 

Section 6.02 REMEDIAL WORK. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (collectively, the “Remedial Work”) is required under any Requirements of
Environmental Laws, Borrower shall perform or cause to be performed the Remedial
Work in compliance with the applicable law, regulation, order or agreement. All
Remedial Work shall be performed by one or more contractors, selected by
Borrower and approved in advance in writing by Lender, such approval not to be
unreasonably withheld or delayed, and under the supervision of a consulting
engineer, selected by Borrower and approved in advance in writing by Lender,
such approval not to be unreasonably withheld or delayed. All costs and expenses
of Remedial Work shall be paid by Borrower including, without limitation, the
charges of the contractor(s) and/or the consulting engineer, and Lender’s
reasonable attorneys’, architects’ and/or consultants’ fees and costs incurred
in connection with monitoring or review of the Remedial Work. In the event
Borrower shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, the Remedial Work, Lender may, upon ten (10)
days’ notice to Borrower, but shall not be required to, cause such Remedial Work
to be performed, subject to the provisions of Sections 11.05 and 11.06.

 

Section 6.03 ENVIRONMENTAL SITE ASSESSMENT. Upon any default under this Article
VI, an Event of Default generally, or if any Remedial Work is required, or if
Lender has reason to believe that there are Hazardous Materials on, at, under,
within or about the Property, Lender shall have the right, at any time and from
time to time, to undertake, at the expense of Borrower, an environmental site
assessment on the Property, including any testing that Lender may determine, in
its sole discretion, is necessary or desirable to ascertain the environmental
condition of the Property and the compliance of the Property with Requirements
of Environmental Laws. Borrower shall cooperate fully with Lender and its
consultants performing such assessments and tests.

 

Section 6.04 UNSECURED OBLIGATIONS. No amounts which may become owing by
Borrower to Lender under this Article VI or under any other provision of this
Mortgage as a result of a breach of or violation of this Article VI shall be
secured by this Mortgage. The obligations shall continue in full force and
effect and any breach of this Article VI, which is not cured within applicable
notice and cure periods set forth in Section 11.01(b) below (except for Remedial
Work for which applicable notice and cure period is set forth in Section 6.02
above), shall constitute an Event of Default. The lien of this Mortgage shall
not secure (i) any obligations evidenced by or arising under the Unsecured
Indemnity Agreement (“Unsecured Obligations”), or (ii) any other environmental
obligations to the extent that they are the same or have the same effect as any
of the Unsecured Obligations. The Unsecured Obligations shall continue in full
force, and any breach or default of any such obligations shall constitute a
breach or default under this Mortgage

 

-13-



--------------------------------------------------------------------------------

but the proceeds of any foreclosure sale shall not be applied against Unsecured
Obligations. Nothing in this Section shall in any way limit or otherwise affect
the right of Lender to obtain a judgment in accordance with applicable law for
any deficiency in recovery of all obligations that are secured by this Mortgage
following foreclosure, notwithstanding that the deficiency judgment may result
from diminution in the value of the Property by reason of any event or
occurrence pertaining to Hazardous Materials or any Requirements of
Environmental Laws.

 

Section 6.05 HAZARDOUS MATERIALS.

 

“Hazardous Materials” shall include without limitation:

 

(a) Those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 as amended, 42
U.S.C. Sections 9601 et seq., the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901 et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Sections 1801 et seq., and in the regulations
promulgated pursuant to said laws;

 

(b) Those substances defined as “hazardous substances,” hazardous waste,” or
“hazardous materials” in the Illinois Environmental Protection Act, 415 ILCS 5/1
et seq., the Uniform Hazardous Substances Act of Illinois, 430 ILCS 35/1 et
seq., and the Illinois Hazardous Materials Transportation Act, 430 ILCS 30/1 et
seq., and in the regulations promulgated pursuant to such laws;

 

(c) Those chemicals known to cause cancer or reproductive toxicity, as reported
or defined pursuant to the Illinois Health and Hazardous Substance Registry Act,
410 ILCS 525/1 et seq. and the Illinois Environmental Protection Act, 415 ILCS
5/1 et seq., and the regulations promulgated pursuant to such laws;

 

(d) Those substances listed under Illinois Environmental Protection Act, 415
ILCS 5/1 et seq., and the Illinois Responsible Property Transfer Act, 765 ILCS
90/1 et seq.;

 

(e) Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

 

(f) Any material, waste or substance which is (A) petroleum, (B) asbestos, (C)
polychlorinated biphenyls, (D) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. § 1251 et seq. (33 U.S.C. § 1321)
or listed pursuant to Section 307 of the Clean Water Act (33 U.S.C. § 1317); (E)
a chemical substance or mixture regulated under the Toxic Substances Control Act
of 1976, 15 U.S.C. §§ 2601 et seq.; (F) flammable explosives; or (G) radioactive
materials; and

 

(g) Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations.

 

Section 6.06 REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of Environmental
Laws” means all requirements of environmental, ecological, health, or industrial
hygiene laws or regulations or rules of common law related to the Property,
including, without limitation, all requirements

 

-14-



--------------------------------------------------------------------------------

imposed by any environmental permit, law, rule, order, or regulation of any
federal, state, or local executive, legislative, judicial, regulatory, or
administrative agency, which relate to (i) exposure to Hazardous Materials; (ii)
pollution or protection of the air, surface water, ground water, land; (iii)
solid, gaseous, or liquid waste generation, treatment, storage, disposal, or
transportation; or (iv) regulation of the manufacture, processing, distribution
and commerce, use, or storage of Hazardous Materials.

 

Section 6.07 COVENANTS. All activities or operations upon the Property shall be
in compliance with all Requirements of Environmental Laws and Borrower shall use
best efforts to assure that any tenant, subtenant or occupant of the Property
shall be in compliance with all Requirements of Environmental Laws.

 

ARTICLE VII

CASUALTY, CONDEMNATION AND RESTORATION

 

Section 7.01 BORROWER’S REPRESENTATIONS.

 

Borrower represents and warrants as follows:

 

(a) Except as expressly approved by Lender in writing, no casualty or damage to
any part of the Property which would cost more than $50,000 to restore or
replace has occurred which has not been fully restored or replaced.

 

(b) No part of the Property has been taken in condemnation or other similar
proceeding or transferred in lieu of condemnation, nor has Borrower received
notice of any proposed condemnation or other similar proceeding affecting the
Property.

 

Section 7.02 RESTORATION.

 

(a) Borrower shall give prompt written notice of any casualty to the Property to
Lender whether or not required to be insured against. The notice shall describe
the nature and cause of the casualty and the extent of the damage to the
Property.

 

(b) Borrower assigns to Lender all Insurance Proceeds which Borrower is entitled
to receive in connection with a casualty whether or not such insurance is
required under this Mortgage, provided, however, so long as an Event of Default
does not currently exist, Borrower may receive and use for Restoration Insurance
Proceeds for any casualty where the damage is less than $1,000,000.00. In the
event of any damage to or destruction of the Property where the damage exceeds
$1,000,000.00, and provided (1) an Event of Default does not currently exist,
and (2) Lender has determined that (i) there has not been an Impairment of the
Security (as defined in Section 7.02 (c)), and (ii) the repair, restoration and
rebuilding of any portion of the Property that has been partially damaged or
destroyed (the “Restoration”) can be accomplished in full compliance with all
Requirements to the same condition, character and general utility as nearly as
possible to that existing prior to the casualty and at least equal in value as
that existing prior to the casualty, then Borrower shall commence and diligently
pursue to completion the Restoration. Lender shall hold and disburse the
Insurance Proceeds less (x) the cost, if any, to Lender of recovering the
Insurance Proceeds including, without limitation, reasonable attorneys’ fees and
expenses, and adjusters’ fees, and (y) any Business Income Insurance Proceeds
received by Lender (the “Net Insurance Proceeds”) to the Restoration.

 

-15-



--------------------------------------------------------------------------------

(c) For the purpose of this Article, “Impairment of the Security” shall mean any
or all of the following: (i) any of the Leases for more than 100,000 square
feet, in the aggregate, existing immediately prior to the damage, destruction
condemnation or casualty shall have been canceled, or contain any exercisable
right to cancel as a result of the damage, destruction or casualty, (ii) the
casualty or damage occurs during the last year of the term of the Loan, or (iii)
restoration of the Property is estimated to require more than one year to
complete from the date of the occurrence.

 

(d) If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article, Borrower shall comply with Lender’s Requirements
For Restoration as set forth in Section 7.04 below. Upon Borrower’s satisfaction
and completion of the Requirements For Restoration and upon confirmation that
there is no Event of Default then existing under the Loan Documents, Lender
shall pay any remaining Restoration Funds (as defined in Section 7.04 below)
then held by Lender to Borrower.

 

(e) In the event that the conditions for Restoration set forth in this Section
have not been met, Lender may, at its option, apply the Net Insurance Proceeds
to the reduction of the Secured Indebtedness in such order as Lender may
determine and Lender may declare the entire Secured Indebtedness immediately due
and payable. After payment in full of the Secured Indebtedness, any remaining
Restoration Funds shall be paid to Borrower.

 

Section 7.03 CONDEMNATION.

 

(a) If the Property or any part of the Property is taken by reason of any
condemnation or similar eminent domain proceeding, or by a grant or conveyance
in lieu of condemnation or eminent domain (“Condemnation”), Lender shall be
entitled to all compensation, awards, damages, proceeds and payments or relief
for the Condemnation (“Condemnation Proceeds”), provided, however, Borrower may
retain any Condemnation Proceeds where the Condemnation, in Lender’s sole
discretion, has no material adverse effect on the operation or income of the
Property (“Non-Material Condemnation”). At its option, Lender shall be entitled
to commence, appear in and prosecute in its own name any action or proceeding or
to make any compromise or settlement in connection with such Condemnation, other
than a Non-Material Condemnation. Borrower hereby irrevocably constitutes and
appoints Lender as its attorney-in-fact, which appointment is coupled with an
interest, to commence, appear in and prosecute any action or proceeding or to
make any compromise or settlement in connection with any such Condemnation,
other than a Non-Material Condemnation.

 

(b) Borrower assigns to Lender all Condemnation Proceeds which Borrower is
entitled to receive, provided, however, so long as no Event of Default currently
exists, Borrower may retain Condemnation Proceeds relating to a Non-Material
Condemnation. In the event of any Condemnation, and provided (1) an Event of
Default does not currently exist, and (2) Lender has determined that (i) there
has not been an Impairment of the Security, and (ii) the Restoration of any
portion of the Property that has not been taken can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the taking and at least
equal in value as that existing prior to the taking, then Borrower shall
commence and diligently pursue to completion the Restoration. Lender shall hold
and disburse the Condemnation Proceeds less the cost, if any, to Lender of
recovering the Condemnation Proceeds including, without limitation, reasonable
attorneys’ fees and expenses, and adjusters’ fees (the “Net Condemnation
Proceeds”) to the Restoration.

 

(c) In the event the Net Condemnation Proceeds are to be used for the
Restoration, Borrower shall comply with Lender’s Requirements For Restoration as
set forth in Section 7.04 below. Upon Borrower’s satisfaction and completion of
the Requirements For Restoration and upon confirmation that there is no Event of
Default then existing under the Loan Documents, Lender shall pay any remaining
Restoration Funds (as defined in Section 7.04 below) then held by Lender to
Borrower.

 

-16-



--------------------------------------------------------------------------------

(d) In the event that the conditions for Restoration set forth in this Section
have not been met, Lender may, at its option, apply the Net Condemnation
Proceeds to the reduction of the Secured Indebtedness in such order as Lender
may determine and Lender may declare the entire Secured Indebtedness immediately
due and payable. After payment in full of the Secured Indebtedness, any
remaining Restoration Funds shall be paid to Borrower.

 

Section 7.04 REQUIREMENTS FOR RESTORATION. Unless otherwise expressly agreed in
a writing signed by Lender, the following are the Requirements For Restoration:

 

(a) If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (the
“Work”), Borrower shall provide Lender for its review and written approval (i)
complete plans and specifications for the Work which (A) have been approved by
all required governmental authorities, (B) have been approved by an architect
reasonably satisfactory to Lender (the “Architect”) and (C) are accompanied by
Architect’s signed statement of the total estimated cost of the Work (the
“Approved Plans and Specifications”); (ii) the amount of money which Lender
reasonably determines will be sufficient when added to the Net Insurance
Proceeds or Condemnation Proceeds to pay the entire cost of the Restoration
(collectively referred to as the “Restoration Funds”); (iii) evidence that the
Approved Plans and Specifications and the Work are in compliance with all
Requirements; (iv) an executed contract for construction with a contractor
reasonably satisfactory to Lender (the “Contractor”) in a form approved by
Lender in writing; and (v) a surety bond and/or guarantee of payment with
respect to the completion of the Work. The bond or guarantee shall be reasonably
satisfactory to Lender in form and amount and shall be signed by a surety or
other entities who are reasonably acceptable to Lender.

 

(b) Borrower shall not commence the Work, other than temporary work to protect
the Property or prevent interference with business, until Borrower shall have
complied with the requirements of subsection (a) of this Section 7.04. So long
as there does not currently exist an Event of Default and the following
conditions have been complied with or, in Lender’s discretion, waived, Lender
shall disburse the Restoration Funds in increments to Borrower, from time to
time as the Work progresses:

 

(i) Architect shall be in charge of the Work;

 

(ii) Lender shall disburse the Restoration Funds directly or through escrow with
a title company selected by Borrower and approved by Lender, upon not less than
ten (10) days’ prior written notice from Borrower to Lender and Borrower’s
delivery to Lender of (A) Borrower’s written request for payment (a “Request for
Payment”) accompanied by a certificate by Architect in a form reasonably
satisfactory to Lender which states that (a) all of the Work completed to that
date has been completed in compliance with the Approved Plans and Specifications
and in accordance with all Requirements, (b) the amount requested has been paid
or is then due and payable and is properly a part of the cost of the Work, and
(c) when added to all sums previously paid by Lender, the requested amount does
not exceed the value of the Work completed to the date of such certificate; and
(B) evidence reasonably satisfactory to Lender that the balance of the
Restoration Funds remaining after making the payments shall be sufficient to pay
the balance of the cost of the Work. Each Request for Payment shall be
accompanied by (x) waivers of liens covering that part of the Work previously
paid for, if any (y) a title search or by other evidence satisfactory to Lender
that no mechanic’s or materialmen’s liens or other similar liens for labor or
materials supplied in connection with the Work have been filed against the
Property and not discharged of record, and (z) an endorsement to Lender’s title
policy insuring that no encumbrance exists on or affects the Property other than
the Permitted Exceptions;

 

-17-



--------------------------------------------------------------------------------

(iii) The final Request for Payment shall be accompanied by (i) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements, (ii)
evidence that the Restoration has been completed in accordance with the Approved
Plans and Specifications and all Requirements, (iii) evidence that the costs of
the Restoration have been paid in full, and (iv) evidence that no mechanic’s or
similar liens for labor or material supplied in connection with the Restoration
are outstanding against the Property, including final waivers of liens covering
all of the Work and an endorsement to Lender’s title policy insuring that no
encumbrance exists on or affects the Property other than the Permitted
Exceptions.

 

(c) If (i) within ninety (90) days after the occurrence of any damage,
destruction or condemnation requiring Restoration, Borrower fails to submit to
Lender and receive Lender’s approval of plans and specifications or fails to
deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are approved by all such governmental authorities and Lender,
Borrower fails to commence promptly or diligently continue to completion the
Restoration, or (iii) Borrower becomes delinquent in payment to mechanics,
materialmen or others for any material portion of the costs incurred in
connection with the Restoration, other than in connection with a bona fide
dispute with such parties for which Borrower has posted a bond or other security
reasonably acceptable to Lender, or (iv) there exists an Event of Default, then,
in addition to all of the rights herein set forth and after ten (10) days’
written notice of the non-fulfillment of one or more of these conditions, Lender
may apply the Restoration Funds to reduce the Secured Indebtedness in such order
as Lender may determine, and at Lender’s option and in its sole discretion,
Lender may declare the Secured Indebtedness immediately due and payable together
with the Prepayment Fee.

 

ARTICLE VIII

REPRESENTATIONS OF BORROWER

 

Section 8.01 ERISA. Borrower hereby represents, warrants and agrees that: (i) it
is acting on its own behalf and that it is not an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title 1 of ERISA, nor a plan as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(each of the foregoing hereinafter referred to collectively as a “Plan”); (ii)
Borrower’s assets do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101; and
(iii) it will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets”.

 

Section 8.02 NON-RELATIONSHIP. Borrower hereby represents warrants and agrees
that neither Borrower, OP, Wells Chicago Center, nor REIT (all as defined below)
is (i) a director or officer of Metropolitan Life Insurance Company (“MetLife”),
(ii) a parent, son or daughter of a director or officer of MetLife, or a
descendent of any of them, (iii) a stepparent, adopted child, stepson or step
daughter of a director or officer of MetLife, or (iv) a spouse of a director or
officer of MetLife. Borrower also hereby represents warrants and agrees that
neither Borrower, nor OP or REIT (as hereinafter defined) is a “foreign person”
within the meaning of Sections 1445 and 1701 of the Internal Revenue Code of
1986, and amendments of such Code or regulations promulgated pursuant to such
Code.

 

-18-



--------------------------------------------------------------------------------

Section 8.03 NO ADVERSE CHANGE.

 

Borrower represents and warrants that:

 

(a) there has been no material adverse change from the conditions shown in the
application submitted for the Loan by Borrower (“Application”) or in the
materials submitted in connection with the Application in the credit rating or
financial condition of Borrower, OP, REIT or Wells Chicago Center (all as
defined below), respectively as the case may be (collectively, “Borrower’s
Constituents”).

 

(b) Borrower has delivered to Lender true and correct copies of all Borrower’s
organizational documents and except as expressly approved by Lender in writing,
there have been no changes in Borrower’s Constituents since the date that the
Application was executed by Borrower.

 

(c) Neither Borrower, nor any of the Borrower’s Constituents, is involved in any
bankruptcy, reorganization, insolvency, dissolution or liquidation proceeding,
and to the best knowledge of Borrower, no such proceeding is contemplated or
threatened.

 

ARTICLE IX

EXCULPATION AND LIABILITY

 

Section 9.01 LIABILITY OF BORROWER.

 

(a) Upon the occurrence of an Event of Default, except as provided in this
Section 9.01, Lender will look solely to the Property and the security under the
Loan Documents for the repayment of the Loan and will not enforce a deficiency
judgment against Borrower. However, nothing contained in this section shall
limit the rights of Lender to proceed against Borrower and the general partners
of Borrower and/or the Liable Parties, if any, (i) to enforce any leases entered
into by Borrower or its affiliates as tenant, guarantees, or other agreements
entered into by Borrower in a capacity other than as borrower or any policies of
insurance; (ii) to recover damages for fraud or material misrepresentation,
material breach of warranty or waste; (iii) to recover any Condemnation Proceeds
or Insurance Proceeds or other similar funds which have been misapplied by
Borrower or which, under the terms of the Loan Documents, should have been paid
to Lender; (iv) to recover any tenant security deposits, tenant letters of
credit or other deposits or fees paid to Borrower that are part of the
collateral for the Loan or prepaid rents for a period of more than 30 days which
have not been delivered to Lender; (v) to recover Rents and Profits received by
Borrower after the first day of the month in which an Event of Default occurs
and prior to the date Lender acquires title to the Property which have not been
applied to the Loan or in accordance with the Loan Documents to operating and
maintenance expenses of the Property; (vi) to recover damages, costs and
expenses arising from, or in connection with the provisions of this Mortgage
pertaining to hazardous materials or the Unsecured Indemnity Agreement; (vii) to
recover all amounts due and payable pursuant to Sections 11.06 and 11.07 of this
Mortgage and any amounts expended by Lender in connection with the foreclosure
of this Mortgage; (viii) to recover damages arising from Borrower’s failure to
comply with the provisions of the Mortgage pertaining to ERISA; and/or (ix) to
recover damages, costs and expenses arising from, or in connection with
Borrower’s failure to pay any Premiums or Impositions.

 

(b) The limitation of liability set forth in this Section 9.01 shall not apply
and the Loan shall be fully recourse in the event that (a) there is a violation
of Sections 10.01 or 10.02 of this Mortgage, or (b) prior to the repayment of
the Aggregate Indebtedness, that Borrower commences a voluntary bankruptcy or
insolvency proceeding or an involuntary bankruptcy or insolvency proceeding is
commenced against Borrower and is not dismissed within 90 days of filing. In
addition, this agreement shall not waive any rights which Lender would have
under any provisions of the U.S. Bankruptcy Code to file a claim for the full
amount of the Secured Indebtedness or to require that the Property shall
continue to secure all of the Secured Indebtedness.

 

-19-



--------------------------------------------------------------------------------

ARTICLE X

CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY

 

Section 10.01 CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.

 

(a) Except as expressly permitted in Section 10.01(c) and (d) herein, Borrower
shall not cause or permit: (i) any part of the Property or any interest in the
Property, to be conveyed, transferred, assigned, encumbered, sold or otherwise
disposed of, or (ii) any transfer, assignment or conveyance of any interest in
the Borrower or in the parties, or stockholders, or members or beneficiaries of,
Borrower or of any of Borrower’s Constituents, or (iii) any merger,
reorganization, dissolution or other change in the ownership structure of
Borrower or any of the general partners of Borrower, including, without
limitation, any conversion of the Borrower or any general partner of Borrower
from a general partnership to a limited partnership, a limited liability
partnership or a limited liability company (collectively, “Transfers”).

 

(b) The prohibitions on transfer shall not be applicable to (i) Transfers as a
result of the death of a natural person who is one of Borrower’s Constituents;
or (ii) Transfers in connection with estate planning by a natural person to a
spouse, son or daughter or descendant of either, a stepson or stepdaughter or
descendant of either.

 

(c) Transfers of (i) stock in Wells Real Estate Investment Trust, Inc. (“REIT”)
and/or (ii) partnership interests in Wells Operating Partnership, LP (“OP”)
shall not be restricted so long as REIT remains the sole general partner holding
at least a 90% general partnership interest in OP, OP remains the sole member of
Wells REIT-Chicago Center, Chicago, LLC (“Wells Chicago Center”) and Wells
Chicago Center remains the sole member of Borrower.

 

(d) Notwithstanding anything contained herein to the contrary, the Borrower
shall have a right to transfer the Property up to two (2) times, subject to the
following conditions: (i) there being no Event of Default under the Loan
Documents or the Indemnity Agreement at the time of the transfer, (ii) Lender’s
approval of the transferee, said approval not to be unreasonably withheld if the
other requirements of this Section 10.1(d) are satisfied, (iii) the transferee
shall be able to make and shall make the ERISA representations set forth in
Sections 8.1 and 8.2 of this Mortgage, (iv) the cash flow, in the opinion of
Lender, derived from the Property shall be no less than 3.5 times the annual
payments required under the Loan, (v) the loan to value ratio of the Property at
the time of the transfer shall not be greater than 45%, (vi) Borrower or the
transferee shall pay a fee equal to (x) one half of one percent (.5%) of the
outstanding principal balance of the Note at the time of the assumption together
with a processing fee in the amount of $25,000 for the first such transfer and
(y) one percent (1%) of the outstanding principal balance of the Note at the
time of the assumption together with a processing fee of $25,000 for the second
such transfer, (vii) the transferee shall expressly assume the Loan Documents
and the Indemnity Agreement in a manner satisfactory to Lender, and additional
Liable Parties acceptable to Lender shall execute a Guaranty with respect to
events arising or occurring under Section 9.01 above from and after the date of
the transfer, which additional Liable Parties and transferee must have (in the
aggregate if more than one) a net worth of not less than $500,000,000.00, (viii)
the transferee or its affiliates must be experienced in the ownership,
management and leasing of properties similar to the Property, and (ix) Borrower
or transferee shall pay all costs and expenses incurred by Lender in connection
with the transfer, including title insurance premiums, documentation costs and
reasonable attorneys’ fees. No transfer shall release Borrower or Liable
Parties, if any, from their obligations under the Loan Documents or the
Indemnity Agreement with respect to events arising or occurring prior to the
date of transfer.

 

-20-



--------------------------------------------------------------------------------

Section 10.02 PROHIBITION ON SUBORDINATE FINANCING.

 

(a) Except as specifically set forth in Section 10.02(b) below, Borrower shall
not incur or permit the incurring of (i) any financing in addition to the Loan
that is secured by a lien, security interest or other encumbrance of any part of
the Property or (ii) any pledge or encumbrance of a partnership, member or
shareholder or beneficial interest in Borrower.

 

(b) As used herein “Mezzanine Financing” shall mean any loan to a shareholder,
member or partner in Borrower (currently, Wells Chicago Center which is
Borrower’s sole member) secured by a pledge of or security interest in such
shareholder’s, member’s or partner’s, as applicable, beneficial interest in
Borrower. Mezzanine Financing shall be permitted in connection with a permitted
Transfer as set forth in Section 10.01(d) if and only if Lender shall have been
provided with a first opportunity to offer such Mezzanine Financing and Borrower
has otherwise complied with the terms and conditions of this Section 10.02(b).
If Borrower desires Mezzanine Financing, then Borrower shall deliver written
notice (“Mezzanine Financing Notice”) to Lender indicating Borrower’s desire for
Mezzanine Financing and a request for proposal. Borrower shall not be permitted
to deliver a Mezzanine Financing Notice at any time an Event of Default then
exists. During the forty-five (45) day period following Lender’s receipt of the
Mezzanine Financing Notice, Lender and Borrower shall negotiate in good faith to
arrange Mezzanine Financing. During such forty-five (45) day period, Borrower
shall negotiate exclusively and in good faith with Lender with respect to the
Mezzanine Financing. If (a) Lender provides written notice to Borrower that
Lender will not submit a proposal; or (b) Borrower and Lender are unable to
agree upon terms with respect to such Mezzanine Financing within the forty-five
(45) day period, then upon written notice to Lender, Borrower may pursue the
arrangement of Mezzanine Financing from a third party lender subject to the
following conditions: (i) there is no Event of Default under the Loan Documents
or the Indemnity Agreement at the time of the Mezzanine Financing; (ii) the
total (including the Loan and the amount of the Mezzanine Financing) loan to
value ratio, as determined by Lender, at the time of the Mezzanine Financing
shall not exceed 65%; (iii) the cash flow, in the opinion of Lender, derived
from the Property shall be no less than 2.25 times the annual payments required
under the Loan and Mezzanine Financing; (iv) the Mezzanine Financing is not
secured by a lien, security interest or other encumbrance on any part of the
Property; (v) the lender of the Mezzanine Financing (“Mezzanine Lender”) shall
be an institutional lender approved by Lender; (vi) an intercreditor agreement,
in form satisfactory to Lender, shall be executed by Lender and Mezzanine
Lender; (vii) in addition to any transfer fee required under Section 10.01(d),
Borrower shall pay a fee equal to one half of one percent (.5%) of the
outstanding principal balance of the Note at the time of the Mezzanine
Financing; provided, however, if Borrower accepts Lender’s financing proposal,
the fee set forth in this subclause (vii) shall be waived; (viii) the Mezzanine
Financing shall be fixed rate financing; and (ix) Borrower shall pay all costs
and expenses incurred by Lender in connection with the Mezzanine Financing,
including title insurance premiums, documentation costs and reasonable
attorneys’ fees. This right to Mezzanine Financing shall apply to both transfer
rights set forth in Section 10.01 herein.

 

Section 10.03 RESTRICTIONS ON ADDITIONAL OBLIGATIONS. During the term of the
Loan, Borrower shall not, without the prior written consent of Lender, become
liable with respect to any indebtedness or other obligation relating to the
Property or secured by any interest in Borrower except for (i) the Loan, (ii)
Leases entered into in the ordinary course of owning and operating the Property
for the Use, (iii) other liabilities incurred in the ordinary course of owning
and operating the Property for the Use but excluding any loans or borrowings,
(iv) liabilities or indebtedness disclosed in writing to and approved by Lender
on or before the Execution Date, and (v) any other single item of indebtedness
or liability which does not exceed $50,000 or, when aggregated with other items
or indebtedness or liability, does not exceed $250,000.

 

-21-



--------------------------------------------------------------------------------

Section 10.04 STATEMENTS REGARDING OWNERSHIP. Borrower agrees to submit or cause
to be submitted to Lender within thirty (30) days after December 3lst of each
calendar year during the term of this Mortgage and ten (10) days after any
written request by Lender, a sworn, notarized certificate, signed by an
authorized (i) individual who is Borrower or one of the individuals comprising
Borrower, (ii) member of Borrower, (iii) partner of Borrower or (iv) officer of
Borrower, as the case may be, stating whether (x) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; (y) any conveyance, transfer, pledge or
encumbrance of any interest in Borrower has been made by Borrower, and if so, to
whom; or (z) there has been any change in the individual(s) comprising Borrower
or in the partners, members, stockholders or beneficiaries of Borrower from
those on the Execution Date, and if so, a description of such change or changes.

 

ARTICLE XI

DEFAULTS AND REMEDIES

 

Section 11.01 EVENTS OF DEFAULT. Any of the following shall be deemed to be a
material breach of Borrower’s covenants in this Mortgage and shall constitute a
default (“Event of Default”):

 

(a) The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within seven
(7) days of the due date of such payment;

 

(b) The failure of Borrower to perform or observe any other term, provision,
covenant, condition or agreement under any Loan Document for a period of more
than thirty (30) days after receipt of notice of such failure, provided,
however, that if such failure requires more than thirty (30) days to remedy,
Borrower shall have an additional reasonable time not to exceed a total of
ninety (90) days to remedy such failure provided Borrower commences such remedy
within the initial thirty (30) days and diligently continues such remedy
thereafter;

 

(c) The filing by Borrower or one of the Liable Parties of a voluntary petition
or application for relief in bankruptcy, the filing against Borrower of an
involuntary petition or application for relief in bankruptcy which is not
dismissed within ninety (90) days, or Borrower’s or Liable Parties’ adjudication
as a bankrupt or insolvent, or the filing by Borrower or Liable Parties of any
petition, application for relief or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future federal, state or other
statute, law, code or regulation relating to bankruptcy, insolvency or other
relief for debtors, or Borrower’s seeking or consenting to or acquiescing in the
appointment of any trustee, custodian, conservator, receiver or liquidator of
Borrower or of all or any substantial part of the Property or of any or all of
the Rents and Profits, or the making of any general assignment for the benefit
of creditors, or the admission in writing of its inability to pay its debts
generally as they become due;

 

(d) If any warranty, representation, certification, financial statement or other
information made or furnished at any time pursuant to the terms of the Loan
Documents by Borrower, or by any person or entity otherwise liable under any
Loan Document shall be materially false or misleading when made; or

 

(e) If Borrower shall suffer or permit the Property, or any part of the
Property, to be used in a manner that might (1) impair Borrower’s title to the
Property, (2) create rights of adverse use or possession to any material portion
of the Property, or (3) constitute an implied dedication of any material part of
the Property.

 

-22-



--------------------------------------------------------------------------------

Section 11.02 REMEDIES UPON DEFAULT. Upon the happening of an Event of Default
the Secured Indebtedness shall, at the option of Lender, become immediately due
and payable, without further notice or demand, and Lender may undertake any one
or more of the following remedies:

 

(a) Foreclosure. Institute a foreclosure action in accordance with the law of
the State, or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Property or any
other security afforded by the Loan Documents. In the case of a judicial
proceeding, Lender may proceed to final judgment and execution for the amount of
the Secured Indebtedness owed as of the date of the judgment, together with all
costs of suit, reasonable attorneys’ fees and interest on the judgment at the
maximum rate permitted by law from the date of the judgment until paid. If
Lender is the purchaser at the foreclosure sale of the Property, the foreclosure
sale price shall be applied against the total amount due Lender; and/or

 

(b) Power of Sale. [INTENTIONALLY DELETED]

 

(c) Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Lender, in Lender’s sole discretion, may elect to the payment of
Impositions, operating costs, costs of maintenance, restoration and repairs,
Premiums and other charges, including, but not limited to, costs of leasing the
Property and fees and costs of counsel and receivers, and in reduction of the
Secured Indebtedness; and/or

 

(d) Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Lender shall be entitled to the appointment of
a receiver without the necessity of proving either the inadequacy of the
security or the insolvency of Borrower or any Liable Parties. Borrower and
Liable Parties shall be deemed to have consented to the appointment of the
receiver. The collection or receipt of any of the Rents and Profits by Lender or
any receiver shall not affect or cure any Event of Default.

 

Section 11.03 APPLICATION OF PROCEEDS OF SALE. In the event of a sale of the
Property pursuant to Section 11.02 of this Mortgage, to the extent permitted by
law, the Lender shall determine in its sole discretion the order in which the
proceeds from the sale shall be applied to the payment of the Secured
Indebtedness, including without limitation, the expenses of the sale and of all
proceedings in connection with the sale, including reasonable attorneys’ fees
and expenses; Impositions, Premiums, liens, and other charges and expenses; the
outstanding principal balance of the Secured Indebtedness; any accrued interest;
any Prepayment Fee; and any other amounts owed under any of the Loan Documents.

 

Section 11.04 [INTENTIONALLY DELETED.]

 

Section 11.05 LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS. Borrower agrees
that, if Borrower fails to perform any act or to pay any money which Borrower is
required to perform or pay under the Loan Documents and any such failure is not
remedied within any applicable grace, notice or cure period, Lender may make the
payment or perform the act at the cost and expense of Borrower and in Borrower’s
name or in its own name. Any money paid by Lender under this Section 11.05 shall
be reimbursed to Lender in accordance with Section 11.06.

 

Section 11.06 LENDER REIMBURSEMENT. All payments made, or funds expended or
advanced by Lender pursuant to the provisions of any Loan Document, shall (1)
become a part of the Secured Indebtedness, (2) bear interest at the Interest
Rate (as defined in the Note) from the date such payments are

 

-23-



--------------------------------------------------------------------------------

made or funds expended or advanced, (3) become due and payable by Borrower upon
demand by Lender, and (4) bear interest at the Default Rate (as defined in the
Note) from the date of such demand. Borrower shall reimburse Lender within ten
(10) days after receipt of written demand for such amounts.

 

Section 11.07 FEES AND EXPENSES. If Lender becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Borrower, the Property or the title thereto or Lender’s interest under this
Mortgage, or employs an attorney to collect any of the Secured Indebtedness or
to enforce performance of the obligations, covenants and agreements of the Loan
Documents, Borrower shall reimburse Lender in accordance with Section 11.06 for
all expenses, costs, charges and legal fees incurred by Lender (including,
without limitation, the fees and expenses of experts and consultants), whether
or not suit is commenced.

 

Section 11.08 WAIVER OF CONSEQUENTIAL DAMAGES. Borrower covenants and agrees
that in no event shall Lender be liable for consequential damages, and to the
fullest extent permitted by law, Borrower expressly waives all existing and
future claims that it may have against Lender for consequential damages.

 

ARTICLE XII

BORROWER AGREEMENTS AND FURTHER ASSURANCES

 

Section 12.01 PARTICIPATION AND SALE OF LOAN.

 

(a) Lender may sell, transfer or assign its entire interest or one or more
participation interests in the Loan, the Loan Documents and the Indemnity
Agreement at any time and from time to time, including, without limitation, its
rights and obligations as servicer of the Loan. Lender may not issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the “Securities”).
Lender may forward to each purchaser, transferee, assignee, servicer or
participant (collectively, the “Investor”), all documents and information which
Lender now has or may hereafter acquire relating to the Secured Indebtedness and
to Borrower or any Liable Parties and the Property, whether furnished by
Borrower, any Liable Parties or otherwise, as Lender determines necessary or
desirable.

 

(b) Borrower will cooperate with the Lender and the Investor in furnishing any
information required by the Loan Documents and providing such other assistance,
reports and legal opinions as the Lender may reasonably request in connection
with any such transaction. In addition, Borrower acknowledges that Lender may
release or disclose to potential purchasers or transferees of the Loan, or
potential participants in the Loan, originals or copies of the Loan Documents,
title information, engineering reports, financial statements, operating
statements, appraisals, leases, rent rolls, and all other materials, documents
and information in Lender’s possession or which Lender is entitled to receive
under the Loan Documents, with respect to the Loan, Borrower, Liable Parties or
the Property. Borrower shall also furnish to such Investors or such prospective
Investors any and all information required by the Loan Documents concerning the
Property, the Leases and the financial condition of Borrower or any Liable
Parties as may be requested by Lender, any Investor or any prospective Investor
in connection with any sale, transfer or participation interest.

 

Section 12.02 REPLACEMENT OF NOTE. Upon notice to Borrower of the loss, theft,
destruction or mutilation of the Note, Borrower will execute and deliver, in
lieu of the original Note, a replacement note, identical in form and substance
to the Note and dated as of the Execution Date. Upon the execution and delivery
of the replacement note, all references in any of the Loan Documents to the Note
shall refer to the replacement note.

 

-24-



--------------------------------------------------------------------------------

Section 12.03 BORROWER’S OR LENDER’S ESTOPPEL. Within ten (10) days after a
request by Lender, Borrower shall furnish an acknowledged written statement in
form satisfactory to Lender (i) setting forth the amount of the Secured
Indebtedness, (ii) stating either that no offsets or defenses exist against the
Secured Indebtedness, or if any offsets or defenses are alleged to exist, their
nature and extent, (iii) whether any default then exists under the Loan
Documents or any event has occurred and is continuing, which, with the lapse of
time, the giving of notice, or both, would constitute such a default, and (iv)
any other matters as Lender may reasonably request. If Borrower does not furnish
an estoppel certificate within the 10-day period, Borrower appoints Lender as
its attorney-in-fact to execute and deliver the certificate on its behalf, which
power of attorney shall be coupled with an interest and shall be irrevocable.
Within ten (10) days after a request by Borrower, Lender shall furnish an
acknowledged written statement setting forth (i) the amount of the Secured
Indebtedness, and (ii) to Lender’s knowledge, whether any default then exists
under the Loan Documents or any event has occurred and is continuing, which,
with the lapse of time, the giving of notice, or both, would constitute such a
default.

 

Section 12.04 FURTHER ASSURANCES. Borrower shall, without expense to Lender,
execute, acknowledge and deliver all further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, security agreements, and financing
statements as Lender shall from time to time reasonably require, to assure,
convey, assign, transfer and confirm unto Lender the Property and rights
conveyed or assigned by this Mortgage or which Borrower may become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Mortgage or any of the other Loan
Documents, or for filing, refiling, registering, reregistering, recording or
re-recording this Mortgage. If Borrower fails to comply with the terms of this
Section, Lender may, at Borrower’s expense, perform Borrower’s obligations for
and in the name of Borrower, and Borrower hereby irrevocably appoints Lender as
its attorney-in-fact to do so. The appointment of Lender as attorney-in-fact is
coupled with an interest.

 

Section 12.05 SUBROGATION. Lender shall be subrogated to the lien of any and all
encumbrances against the Property paid out of the proceeds of the Loan and to
all of the rights of the recipient of such payment.

 

ARTICLE XIII

SECURITY AGREEMENT

 

Section 13.01 SECURITY AGREEMENT.

 

THIS MORTGAGE CREATES A LIEN ON THE PROPERTY. IN ADDITION, TO THE EXTENT THE
PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER APPLICABLE LAW, THIS MORTGAGE
CONSTITUTES A SECURITY AGREEMENT UNDER THE ILLINOIS UNIFORM COMMERCIAL CODE (THE
“U.C.C.”) AND ANY OTHER APPLICABLE LAW AND IS FILED AS A FIXTURE FILING. UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, AT ITS OPTION, PURSUE ANY AND
ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY WITH RESPECT TO ANY PORTION
OF THE PROPERTY, AND/OR LENDER MAY, AT ITS OPTION, PROCEED AS TO ALL OR ANY PART
OF THE PROPERTY IN ACCORDANCE WITH LENDER’S RIGHTS AND REMEDIES WITH RESPECT TO
THE LIEN CREATED BY THIS MORTGAGE. THIS FINANCING STATEMENT SHALL REMAIN IN
EFFECT AS A FIXTURE FILING UNTIL THIS MORTGAGE IS RELEASED OR SATISFIED OF
RECORD.

 

-25-



--------------------------------------------------------------------------------

Section 13.02 REPRESENTATIONS AND WARRANTIES.

 

Borrower warrants, represents and covenants as follows:

 

(a) Borrower owns the Personal Property free from any lien, security interest,
encumbrance or adverse claim, except as otherwise expressly approved by Lender
in writing. Borrower will notify Lender of, and will protect, defend and
indemnify Lender against, all claims and demands of all persons at any time
claiming any rights or interest in the Personal Property.

 

(b) The Personal Property has not been used and shall not be used or bought for
personal, family, or household purposes, but shall be bought and used solely for
the purpose of carrying on Borrower’s business.

 

(c) Borrower will not remove the Personal Property without the prior written
consent of Lender, except the items of Personal Property which are consumed or
worn out in ordinary usage shall be promptly replaced by Borrower with other
Personal Property of value equal to or greater than the value of the replaced
Personal Property.

 

Section 13.03 CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Lender in this Mortgage shall not be construed to limit or impair the lien of
this Mortgage or the rights of Lender with respect to any property which is real
property or which the parties have agreed to treat as real property. To the
fullest extent permitted by law, everything used in connection with the
production of Rents and Profits is, and at all times and for all purposes and in
all proceedings, both legal and equitable, shall be regarded as real property,
irrespective of whether or not the same is physically attached to the Land
and/or Improvements.

 

Section 13.04 PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is
understood and agreed that in order to protect Lender from the effect of U.C.C.
Section 9-313, as amended from time to time and as enacted in the State, in the
event that Borrower intends to purchase any goods which may become fixtures
attached to the Property, or any part of the Property, and such goods will be
subject to a purchase money security interest held by a seller or any other
party:

 

(a) Before executing any security agreement or other document evidencing or
perfecting the security interest, Borrower shall obtain the prior written
approval of Lender. All requests for such written approval shall be in writing
and contain the following information: (i) a description of the fixtures (ii)
the address at which the fixtures will be located; and (iii) the name and
address of the proposed holder and proposed amount of the security interest.

 

(b) Borrower shall pay all sums and perform all obligations secured by the
security agreement. A default by Borrower under the security agreement shall
constitute a default under this Mortgage. If Borrower fails to make any payment
on an obligation secured by a purchase money security interest in the Personal
Property or any fixtures, Lender, at its option, may pay the secured amount and
Lender shall be subrogated to the rights of the holder of the purchase money
security interest.

 

(c) Lender shall have the right to acquire by assignment from the holder of the
security interest for the Personal Property or fixtures, all contract rights,
accounts receivable, negotiable or non-negotiable instruments, or other evidence
of indebtedness and to enforce the security interest as assignee.

 

-26-



--------------------------------------------------------------------------------

(d) The provisions of subparagraphs (b) and (c) of this Section 13.04 shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as the Personal Property being replaced and if the rights of the
party holding the security interest are expressly subordinated to the lien and
security interest of this Mortgage in a manner satisfactory to Lender.

 

ARTICLE XIV

MISCELLANEOUS COVENANTS

 

Section 14.01 NO WAIVER. No single or partial exercise by Lender, or delay or
omission in the exercise by Lender, of any right or remedy under the Loan
Documents shall preclude, waive or limit the exercise of any other right or
remedy. Lender shall at all times have the right to proceed against any portion
of, or interest in, the Property without waiving any other rights or remedies
with respect to any other portion of the Property. No right or remedy under any
of the Loan Documents is intended to be exclusive of any other right or remedy
but shall be cumulative and may be exercised concurrently with or independently
from any other right and remedy under any of the Loan Documents or under
applicable law.

 

Section 14.02 NOTICES. All notices, demands and requests given or required to be
given by, pursuant to, or relating to, this Mortgage shall be in writing. All
notices shall be deemed to have been properly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth in the Defined Terms (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.

 

Section 14.03 HEIRS AND ASSIGNS; TERMINOLOGY.

 

(a) This Mortgage applies to Lender, and Borrower, and their heirs, legatees,
devisees, administrators, executors, successors and assigns. The term “Borrower”
shall include both the original Borrower and any subsequent owner or owners of
any of the Property.

 

(b) In this Mortgage, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

 

Section 14.04 SEVERABILITY. If any provision of this Mortgage should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Mortgage except that if the
unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Secured Indebtedness immediately
due and payable.

 

Section 14.05 APPLICABLE LAW. This Mortgage shall be construed and enforced in
accordance with the laws of the State.

 

Section 14.06 CAPTIONS. The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit, or describe the
scope or intent of any provisions of this Mortgage.

 

Section 14.07 TIME OF THE ESSENCE. Time shall be of the essence with respect to
all of Borrower’s obligations under this Mortgage and the other Loan Documents.

 

Section 14.08 NO MERGER. In the event that Lender should become the owner of the
Property, there shall be no merger of the estate created by this Mortgage with
the fee estate in the Property.

 

-27-



--------------------------------------------------------------------------------

Section 14.09 NO MODIFICATIONS. This Mortgage may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Borrower and Lender.

 

ARTICLE XV

NON-UNIFORM COVENANTS

 

Section 15.01 USE OF PROCEEDS. The Borrower represents and agrees that the
Secured Indebtedness is exempt from the limitation upon the amount of interest
that may be charged under 815 ILCS 205/4 for one or more of the reasons set
forth in such statute, and the Secured Indebtedness constitutes a business loan
which comes within the purview of 815 ILCS 205/4.

 

Section 15.02 LIMITATION ON SECURED INDEBTEDNESS. It is expressly understood and
agreed that the Secured Indebtedness will in no event exceed two hundred percent
(200%) of (i) the total face amount of the Note plus (ii) the total interest
which may hereafter accrue under the Note on such face amount.

 

Section 15.03 WAIVER OF HOMESTEAD AND REDEMPTION. To the extent permitted by
applicable law, Borrower releases and waives all rights under the homestead and
exemption laws of the State of Illinois. Borrower acknowledges that the Property
does not include “agricultural real estate” or “residential real estate” as
those terms are defined in 735 ILCS 5/15-1201 and 5/15-1219. Pursuant to 735
ILCS 5/15-1601(b) Borrower waives any and all rights of redemption from sale
under any order of foreclosure of this Mortgage or other rights of redemption
which may run to Borrower or any other “Owner of Redemption”, as that term is
defined in 735 ILCS 5/15-1212. Borrower waives all rights of reinstatement under
735 ILCS 5/15-1602 to the fullest extent permitted by Illinois law.

 

Section 15.04 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING AND/OR HEARING ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN
ANY WAY CONNECTED WITH, THE NOTE, THIS MORTGAGE OR ANY OF THE LOAN DOCUMENTS, OR
THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION. NEITHER
PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY HAS BEEN WAIVED,
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. EACH
PARTY HAS RECEIVED THE ADVICE OF COUNSEL WITH RESPECT TO THIS WAIVER.

 

Section 15.05 SECURITIES LAWS. The membership interests evidenced by the
Borrower’s Organizational Documents have been issued in accordance with all
applicable federal and state securities laws, or authorized exemptions from such
securities laws, including, but not limited to, the Securities Act of 1933, as
amended, the Securities and Exchange Act of 1934, and the Illinois Securities
Law of 1953, 815 ILCS 5/1 et seq., as amended. The membership interests of
Borrower have not been issued in violation of any federal, state or local
securities law, and to the extent that these securities have been issued in
reliance on exemptions from such federal or state securities law, all necessary
steps have been taken to qualify for such exemptions. The members of Borrower
have been properly notified of the restrictions on their ability to transfer,
sell or otherwise dispose of their membership interests in Borrower. The name of
Lender is not and will not be in any of the offering materials provided or to be
provided to any person; provided, however, Borrower may disclose in writing the
name of Lender to its members provided such disclosure specifically references
the name of Lender in a lender’s capacity only. There has not been any
representation, whether written, oral or otherwise, that Lender in any way has
participated or endorsed the offering of the membership interests in Borrower.

 

[execution page follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Mortgage, or has caused this
Mortgage to be executed by its duly authorized representative(s) as of the
Execution Date.

 

BORROWER:

WELLS REIT-Chicago Center Owner, LLC,

a Delaware limited liability company

By:

  Wells REIT-Chicago Center, Chicago, LLC, a Delaware limited liability company,
its sole member     By:   Wells Operating Partnership, L.P. a Delaware limited
partnership, its sole member         By:   Wells Real Estate Investment Trust,
Inc., its sole general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

STATE OF GEORGIA

  )         )   ss.

COUNTY OF GWINNETT

  )    

 

On             , 2004, before me,                      a Notary Public,
personally appeared                    , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature                                     
                                    (Seal)

My commission expires:                                                         

 

1